Title: From George Washington to Major General Benjamin Lincoln, 15 May 1780
From: Washington, George
To: Lincoln, Benjamin



My dear sir
Head Qrs Morris Town May 15th 1780

I have duly received your favor of the 9th of last Month, containing an account of the Enemy’s movements till that period. Since the receipt of this I have seen a Copy of a Letter from the Honble Mr Gervais, one of the Council, as low down as the 15th—and was happy to find by it that their Batteries, though they had been opened some days, had done You but very little damage; and I was made still more happy yesterday by a report from New York, that You were all well on the 1st Instant. God grant it may have been true & that you may maintain your Post. As obstructing the passage of the Cooper was of some importance—I wish that You may have accomplished it.
I have the pleasure to acquaint You, that the Marquiss de la Fayette arrived within a few days past in an Express Frigate from France, which he left the 20th of March. At that time Britain had formed no alliances that were known—nor does the Marquiss seem to be under the least apprehension of her being able to do it. The Marquiss comes the Messenger of other good news—and on which I congratulate You. His Most Christian Majesty of his great magnanimity and regard for us, has determin⟨ed⟩ to send a very respectable Armament of Land & Sea forces to our succour. I expect that it will arrive early next month—and persuade myself that it will be the means of giving You certain & effectual relief. I wish my Letter may get safe to hand, as the communication of this important event must have a pleasing influence on the minds of the Troops—and will enable You with the more facility to persevere in your determination of defending the Town to the last extremity. Adieu. I remain with every wish for your success—& happiness Yr Affect. Hb. sert

Go: Washington

 